883 F.2d 1027
12 U.S.P.Q.2d 1575
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FRICTION DIVISION PRODUCTS, INC., Plaintiff-Appellant,v.E.I. du PONT de NEMOURS & COMPANY, INCORPORATED, Defendant-Appellee.
No. 89-1187.
United States Court of Appeals, Federal Circuit.
July 24, 1989.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and NIES, Circuit Judge.
MARKEY, Chief Judge.

DECISION

1
Friction Division Products, Inc. appeals from a judgment of the United States District Court for the District of Delaware, 658 F.Supp. 998, 3 USPQ2d 1775, and 693 F.Supp. 114, 8 USPQ2d 1652, holding United States Patent No. 4,374,211 invalid.  We affirm.

OPINION

2
We affirm on the basis of the district court's opinions.  The references to the Third Circuit's "substantial representation of the invention" standard, 658 F.Supp. at 1008, 3 USPQ2d at 1782 and 693 F.Supp. at 121-22, 8 USPQ2d at 1658, were harmless error because the court also applied a correct legal standard of anticipation in its first opinion, 658 F.Supp. at 1009-10, 3 USPQ2d at 1782-83, because some of the claims were held not anticipated, and because the court correctly determined that the latter claims were invalid under 35 U.S.C. Sec. 103 (1982) in its second opinion, 693 F.Supp. at 127-32, 8 USPQ2d at 1663-68.    See Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1540, 218 USPQ 871, 880 (Fed.Cir.1983).